UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 13d-1(b), (c) AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934 Under the Securities Exchange Act of 1934 (Amendment No. ) Bridgeline Digital, Inc. (Name of Issuer) Common Stock, $0.001 par value per share (Title of Class of Securities) 10807Q205 (CUSIP Number) May 20, 2014 (Date of Event Which Requires Filing of This Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ☐ Rule 13d-1(b) √ Rule 13d-1(c) ☐ Rule 13d-1(d) *The remainder of this cover page shall be filed out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). (Page 1 of 5 Pages) CUSIP No. 10807Q205 SCHEDULE13G Page2 of 5 Pages 1 NAME OF REPORTING PERSONS. I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Michael N. Taglich 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) ☐ (b) ☐ 3 SEC USE ONLY 4 CITIZENSHIP OR Place of Organization United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 1,118,395* 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 1,118,395* 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,118,395* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES☐ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.1% 12 TYPE OF REPORTING PERSON IN *See Item 4 – Ownership. Based on 22,165,064 shares of common stock outstanding or deemed to be outstanding as of May 12, 2014. CUSIP No. 10807Q205 SCHEDULE13G Page 3 of 5 Pages Item 1(a). Name of Issuer: Bridgeline Digital, Inc. Item 1(b). Address of Issuer’s Principal Executive Offices: 80 Blanchard Road, Burlington, MA 01803 Item 2(a). Name of Person Filing: Michael N. Taglich. Item 2(b). Address of Principal Business Office or, if none, Residence: 790 New York Avenue, Huntington, NY 11743 Item 2(c). Citizenship: Mr. Taglich is a citizen of the United States. Item 2(d). Title of Class of Securities: Common Stock, par value $.001 per share Item 2(e). CUSIP Number: 10807Q205 Item 3. If this statement is filed pursuant to §§ 240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) ☐ Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o); (b) ☐ Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c); (c) ☐ Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c); (d) ☐ Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8); (e) ☐ An investment adviser in accordance with § 240.13d-1(b) – 1(b)(1)(ii)(E); (f) ☐ An employee benefit plan or endowment fund in accordance with § 240.13d-1(b)(1)(ii)(F); (g) ☐ A parent holding company or control person in accordance with § 240.13d-1(b)(1)(ii)(G); (h) ☐ A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) ☐ A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) ☐ A non-U.S. institution in accordance with § 240.13d-1(b)(1)(ii)(J); (k) ☐ Group, in accordance with § 240.13d-1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with § 240.13d-1(b)(1)(ii)(J), please specify the type of institution: CUSIP No. 10807Q205 SCHEDULE13G Page4 of 5 Pages Item 4. Ownership (a) Amount beneficially owned (b) Percent of class 5.1% (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote: 1,118,395 (including 76,923 shares issuable upon conversion of convertible notes, 258,965 shares issuable upon the exercise of warrants, and 43,478 shares held by spouse in trust) (ii) Shared power to vote or to direct the vote: Not applicable (iii) Sole power to dispose or to direct the disposition of: 1,118,395 (including 76,923 shares issuable upon conversion of convertible notes, 258,965 shares issuable upon the exercise of warrants, and 43,478 shares held by spouse in trust) (iv) Shared power to dispose or to direct the disposition of: Not applicable Item 5. Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following  Item 6. Ownership of More than Five Percent on Behalf of Another Person Not applicable Item 7. Identification and Classification of the Subsidiary which Acquired the Security being Reported on by the Parent Holding Company or Control Person Not applicable Item 8. Identification and Classification of Members of a Group Not applicable Item 9. Notice of Dissolution of Group Not applicable CUSIP No. 10807Q205 SCHEDULE13G Page5 of 5 Pages Item 10. Certification By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:June 4, 2014 By: /s/ Michael N. Taglich Michael N. Taglich
